Citation Nr: 0701625	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  00-10 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of left 
knee meniscectomies, rated as 10 percent disabling.

2.  Entitlement to a separate compensable rating for 
degenerative arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1975 to August 
1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 decision rendered by the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied an increased rating for 
residuals of left knee meniscectomies, evaluated as 10 
percent disabling.

The veteran presented testimony at a local RO hearing in June 
2000.  The veteran also testified before the undersigned 
Veterans Law Judge at a travel Board hearing in October 2002.  
Transcripts of both hearings are of record.

This case was previously remanded for further development in 
Board decisions dated in November 2003 and June 2005.  


FINDINGS OF FACT

1.  A left knee disability, status-post left knee 
meniscectomies, is primarily manifested by subjective 
complaints of constant pain and intermittent weakness, 
instability, locking, and stiffness.

2.  There is objective evidence of limited motion in the left 
knee; and arthritis has been shown by X-ray examination.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for status post left 
knee meniscectomies, rated 10 percent disabling, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (2006).

2.  The criteria for a separate compensable rating for 
degenerative arthritis of the left knee have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5260 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in October 
1999.  In correspondence dated in September 2004, he was 
notified of the provisions of the VCAA as they pertain to the 
issue of increased ratings.  Clearly, from submissions by and 
on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  Moreover, 
all pertinent development has been undertaken and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has assisted the veteran in the 
development of his claim in accordance with applicable laws 
and regulations.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  The veteran received such notice 
in July 2006.  As indicated above, there has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with this claim would not cause any prejudice to 
the veteran.  


Background

Outpatient records dated from January 1999 to May 2000 
reflect treatment for left knee pain.  A May 1999 clinical 
note reflects the veteran was informed that his knee disorder 
was not severe enough to warrant a total knee arthroplasty.  
May 1999 X-rays showed minimal degenerative changes, with no 
fractures or dislocation noted.  A September 1999 MRI showed 
no surface tears and mild medial meniscal degeneration.  X-
rays showed degenerative changes in the knee. 

The veteran was afforded a VA examination in November 1999.  
He complained of throbbing left knee pain with occasional 
morning stiffness and locking.  He noted a precipitating 
factor was walking more than four to five blocks or standing 
more than 15 minutes.  A history of dislocation or recurrent 
subluxation was not reported.  The veteran had missed no work 
due to his knee.  He also indicated that he had worn a knee 
brace for several years.  Physical examination revealed 
flexion to 100 degrees and extension to 0 zero degrees.  
There was no swelling, edema, instability, or tenderness 
around the joint line.  The left knee joint was found to be 
very stable and the veteran was able to perform squatting 
movements.  No abnormal shoe wear pattern was noted.  X-rays 
of the left knee revealed no significant findings.  The 
diagnosis was post-traumatic arthritis of the left knee, 
status post multiple arthroscopies of the left knee.

A January 2000 clinical record indicated findings of 
degenerative joint disease in the left knee.  Records of 
several physical evaluations during this time reflect that 
the veteran consistently had ranges of motion of 0 degrees of 
extension and no less than 100 degrees of flexion.
The veteran testified at a local RO hearing in June 2000.  He 
stated that he had had five knee surgeries in total, three of 
which involved removal of cartilage.  The veteran further 
testified that he wore a knee brace whenever walking or 
standing, and that he suffered from significant lateral 
instability.  He stated he was receiving regular cortisone 
injections with no relief of symptoms.  The veteran also 
indicated he had been offered narcotics to help alleviate his 
pain, but declined their use.

Additional outpatient treatment records show continued 
complaints of locking and pain.  A February 2001 clinical 
record shows the veteran's left knee range of motion was 0 to 
110 degrees; with mild lateral laxity and tenderness in the 
bilateral joint lines.  No medial laxity was observed.  
Further X-rays and an April 2001 left knee arthroscopy, 
continued to show minimal medial compartment degenerative 
joint disease.

The veteran testified at a travel Board hearing in October 
2002, where he stated that his knee continued to lock up at 
least three times per week, and especially at night.  The 
veteran also indicated he had received numerous cortisone 
shots in his knee and was that no cartilage was left in his 
knee.  

Private medical records indicated that in April 2003, the 
left knee was injected with Supartz (a non-surgical, non-
pharmacological, pain relieving joint fluid therapy).

The veteran underwent a VA orthopedic examination in April 
2003.  It was indicated that the claims file had been 
reviewed prior to the examination.  The veteran complained of 
constant pain, weakness, stiffness, instability, easy 
fatigue, lack of endurance and locking in the left knee.  He 
denied having missed work in the past year due to his left 
knee.  The veteran's subjective report of flare-ups included 
symptoms of increased pain, stiffness and limping, with 
motion limited to an estimated 85 degrees of flexion. He 
stated the flare-ups occurred three times per week and lasted 
several hours.  

The physical examination revealed left knee extension to 75 
degrees, with pain throughout; and 0 degrees of extension.  
There was a 10 degree varus deformity of the lower leg noted 
as well.  Gait was normal.  The veteran experienced an acute 
flare-up of knee pain during the examination.  He was unable 
to toe stand on his left leg; but the range of motion did not 
change upon repetitive movement.  X-rays showed some 
ossification of the distal patellar tendon and distal 
quadriceps tendon.  Joint spaces were relatively maintained.  
There was no evidence of fracture, dislocation or joint 
diffusion.  

The veteran underwent a VA orthopedic examination in April 
2006.  He continued to report subjective complaints of 
constant pain and weakness, and morning stiffness and 
locking.  He also indicated instability, giving-way, 
fatigability and lack of endurance in his left knee.  The 
veteran described having flare-ups every four months with 
severe pain, which caused total restriction of activity.  His 
daily activities were restricted in that he is unable to do 
laundry, wash his car, vacuum, shovel snow or play sports.  
Within the past year the veteran had two emergency room 
visits and two urgent care hospital visits due to his left 
knee.  There was no history of dislocation, subluxation, or 
ankylosis.  He related that during flare-ups, he could not 
work, and his activities were impaired 100%.

The physical examination revealed no effusion.  Range of 
motion was 0 to 70 degrees of flexion with pain throughout, 
extension to 0 degrees.  The physician noted that the veteran 
appeared to be voluntarily restricting his range of motion 
with quadriceps contraction.  There was pain along the 
inferior border of the patella along the tendon and mild pain 
over the tibial tubercle.  X-rays showed normal alignment of 
the knee and no acute fracture or dislocation.  Compared to 
previous films in 2003, no acute changes were noted.  The 
assessment was patellar tendonitis with mild osteoarthritis.

Private medical treatment records dated from May 2006 to 
August 2006 continue to reflect X-ray evidence of 
osteoarthritis and a course of Supartz therapy.  A June 2006 
clinical note indicates both knees had full extension and 
were stable.  The veteran was able to heel walk and toe walk 
without difficulty.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions." 38 C.F.R. 
§ 4.6.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, (1993).  

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joint or joints involved (DC 5200 etc.).  When however, 
the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.    Limitation of 
motion must be objectively confirmed by findings such 
as swelling, muscle spasm, or satisfactory evidence of 
painful motion.
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006) 

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006) 

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006) 

526
1
Leg, limitation of extension of:

Extension limited to 45°
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006) 

 

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II. 

The veteran contends he is entitled to a higher disability 
rating for his left knee disability, status post 
meniscectomies.  He has been in receipt of a 10 percent 
disability rating under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, for slight instability of the knee, 
since the grant of service connection.  Diagnostic Code 5257 
provides for a higher rating of 20 percent when there is 
evidence of a moderate degree of impairment from recurrent 
subluxation or lateral instability.  However, based upon a 
review of the evidence, the Board finds that the higher 
rating of 20 percent under Diagnostic Code 5257 is not 
warranted in this matter.  

Throughout the course of this appeal, the residuals of the 
veteran's left knee meniscectomies have been manifested by 
subjective complaints of pain, intermittent weakness, 
instability, and locking.  The Board has observed no evidence 
of subluxation.  On the other hand, there is objective 
evidence of recurrent lateral instability in the veteran's 
left knee.  However, the Board finds that cumulative 
objective evidence reflects the left knee lateral instability 
has manifested to only a slight degree.  

In reaching this conclusion, the Board observes treatment 
records from May 1999 which show the veteran's condition was 
not severe enough to warrant a total knee replacement.  In 
fact, a November 1999 record reflects that the left knee 
joint was observed to be "very stable," and the veteran was 
able to squat without difficulty.  Other clinical records 
with specific references to knee stability only note mild 
lateral laxity.  There are no reports that the veteran has 
ever fallen due to his left knee instability.  Most recently, 
a June 2006 clinical record shows the veteran's knees were 
stable and that he was able to heel and toe walk without 
difficulty.  In sum, there are no objective medical findings 
indicative of a more severe disability.  The Board has 
considered the veteran's contentions regarding the severity 
of his disability; but as the cumulative objective evidence 
tends to show no more than a slight impairment of the knee 
from recurrent lateral instability, a higher disability 
rating under Diagnostic Code 5257 is not warranted.  

In order to give the veteran every consideration in 
connection with the matter on appeal, the Board has 
considered all other potentially applicable diagnostic codes 
under section 4.71a.  See Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992) (one diagnostic code may be more appropriate 
than another based on such factors as the veteran's relevant 
medical history, current diagnosis, and demonstrated 
symptomatology).  

Here the evidence is absent any findings of ankylosis; tibia 
or fibula impairment; genu recurvatum; or dislocated or 
symptomatic semilunar cartilage.  (See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258-5259, 5262, and 5263).  Moreover, 
at no time during the course of the appeal has the evidence 
shown limitation of motion in the left knee, that meets the 
criteria for a compensable evaluation under Diagnostic Codes 
5260 and 5261 (2006).  Extension of the leg has consistently 
been to 0 degrees and flexion has consistently been greater 
than 60 degrees.  As such, evaluations based upon any of 
these diagnostic codes are not warranted.  The continued 
evaluation of the veteran's left knee disability under the 
criteria set forth in Diagnostic Code 5257 is appropriate.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (The Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  Therefore, a 
disability rating of no more than10 percent under Diagnostic 
Code 5257, for mild lateral instability, in warranted.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).


While the veteran is not entitled to a higher rating under 
Diagnostic Code 5257, he may be entitled to a compensable 
disability rating for his left knee disability which 
manifests with limited motion and degenerative arthritis.  

In a precedent opinion, VA's General Counsel held that a 
veteran who has arthritis and instability in the knee may 
receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  Separate ratings are only 
warranted though, when the veteran has limitation of motion 
in his knee to at least meet the criteria for a 0 percent 
rating under Codes 5260 or 5261, or (consistent with DeLuca 
v. Brown, 8 Vet. App. at 204-7 and 38 C.F.R. §§ 4.45 and 
4.59) where there is probative evidence showing painful 
motion attributable to arthritis.  See VAOPGCPREC 9-98 (Aug. 
14, 1998).

A review of the records shows that from the beginning of this 
appeal, the veteran's left knee disability has been 
manifested by X-ray evidence of mild arthritis, and objective 
evidence of pain.  The veteran's motion in his left knee has 
not been shown to warrant at least a 0 percent rating under 
Diagnostic Codes 5260 or 5261, as flexion and extension have 
consistently been greater than 60 degrees and equal to 0 
degrees, respectively.  

However, a 10 percent rating may be assigned under 38 C.F.R. 
§ 4.59.  Arthritis that is productive of actually painful 
motion due to unstable or malaligned joints due to healed 
injury is entitled to the minimum compensable evaluation for 
the joint, i.e., 10 percent under either Diagnostic Code 5260 
or 5261.  See 63 Fed. Reg. 56,703 (1998).  As noted, the 
veteran has consistently complained of pain due to his left 
knee disability.  Therefore, the additional functional 
impairment caused by painful arthritis justifies an 
additional 10 percent rating, and no more, for the veteran's 
left knee.

In closing, there is no showing that the veteran's left knee 
arthritis reflects in such an exceptional or unusual 
disability picture as to warrant the assignment of a higher 
rating on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet.App. 337, 338-339.  


ORDER

An increased rating for residuals of left knee 
meniscectomies, currently rated as 10 percent disabling, is 
denied.

A separate 10 percent disability rating for degenerative 
arthritis of the left knee is granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


